DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed February 25, 2021 is acknowledged and has been entered.  Claim 1 has been amended.

2.	As before noted Applicant elected the invention of Group I, claims 1-13, 18-22, 28-33, and 35, drawn to a bispecific antibody.
	Additionally, Applicant elected the species of the invention of Group I in which the bispecific antibody comprises at least the CDR3 of the heavy chain variable region of the anti-ErbB2 antibody MF3958 and at least the CDR3 of the heavy chain variable region of the anti-ErbB3 antibody MF3178.

3.	Claims 1, 2, 6, 8, 28, 30, 31, 35, 36, 40, 49, and 75-78 are pending in the application.  Claims 36, 40, 49, and 75-77 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 6, 2017.

4.	Claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 are currently under prosecution.
Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 25, 2020.

Specification
6. 	The objection to the specification because the use of improperly demarcated trademarks is maintained. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP § 608.01 (v).
Although it appears that Applicant has made a bona fide attempt to resolve this issue by appropriately amending the specification an additional example of an improperly demarcated trademark appearing in the specification is noted, namely Matrigel™; see, e.g., page 99, line 24 of the substitute specification filed February 25, 2021.
Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., ™, ®), and accompanied by generic terminology. Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at http://www.uspto.gov/web/menu/search.bimI.

Claim Objections
7.	Claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The rejection of claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	At page 10 of the amendment filed February 25, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are drawn to any of a plurality of bispecific antibodies comprising a first arm and a second arm that bind, respectively, to the extracellular domain (ECD) of a human ErbB2 polypeptide and the ECD of a human ErbB3 polypeptide, wherein said first arm comprises complementarity determining regions (CDRs) of a heavy chain variable region comprising the amino acid sequences of SEQ ID NOs: 49, 50, and 51 and said second arm comprises CDRs of a heavy chain variable region comprising the amino acid sequences of SEQ ID NOs: 64, 65, and 66 and a common light chain variable region comprising the CDRs of a light chain variable region comprising SEQ ID NO: 87.
Currently there are two reasons why the claimed invention is not adequately described with the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant’s possession of the subject matter that is purportedly described.
First it is only the second arm of the bispecific antibody that presumably comprises a common light chain and there is no evidence that an antibody comprising only the CDRs of a heavy chain variable region or even an intact heavy chain variable region alone will bind to an antigen (e.g., ErbB3) in the absence of a functional light chain variable region.
Second, the antibody is described as comprising a first arm comprising only the 1.
Notably Applicant has traversed the propriety of maintaining this ground of rejection arguing that the claims now recite the antibody comprises a light chain that is common to both the first and second heavy chain variable region.  However claim 1, as presently amended, recites a bispecific antibody comprising a first binding arm comprising the CDRs of a heavy chain variable region, which binds to ErbB2, and a second binding arm comprising the CDRs of a heavy chain variable region and a “common light chain variable region”, which binds to ErbB2.  
For all of the above reasons the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a). 
Here it is again suggested that these grounds of rejection may be overcome in part by amending claim 1 to recite an additional limitation that the first arm comprises a heavy chain variable region comprising the presently recited CDRs and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 87 or minimally a light chain variable region comprising each of the three complementarity determining regions (CDRs) of the light chain variable region of SEQ ID NO: 87.
Furthermore, as also previously suggested, these grounds of rejection may be overcome in part by amending claim 1 to recite a limitation that the first arm comprises a heavy chain variable region comprising the amino acid sequences of SEQ ID NOs: 49, 50, and 51 and a light chain variable region comprising the amino acid sequences of the CDRs of the light chain variable region of SEQ ID NO: 87 and a second limitation that the second arm comprises a heavy chain variable region comprising the amino acid sequences of SEQ ID NOs: 64, 65, and 66 and a light chain variable region comprising the amino acid sequences of the CDRs of the light chain variable region of SEQ ID NO: 
The reasoning for the position taken herein is provided in preceding Office actions together with factual evidence cited in support of this position.  Moreover, the preceding Office action cite case law that explains in general terms how the written description requirement must be met.
  So in summary for the reasons already made of record in the preceding Office actions it is submitted that at best the specification only adequately describes with the requisite clarity and particularity necessary to satisfy the written description requirement set forth under 35 U.S.C. § 112(a) a bispecific antibody that specifically binds to an epitope of domain I of human ErbB-2 and an epitope of domain III of human ErbB-3, wherein said antibody comprises an antigen binding domain that binds to ErbB-2 that comprises a heavy chain variable domain comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of “MF3958”2 and a light chain variable domain comprising the CDRs of the light chain variable domain of “MF3958” and wherein said antibody comprises an antigen binding domain that binds to ErbB-3 that comprises a heavy chain variable domain comprising the CDRs of the heavy chain variable domain of “MF3178”3 and a light chain variable domain comprising the CDRs of the light chain variable domain of “MF3178”, wherein said bispecific antibody is capable of inhibiting the proliferation of human cancer cells expressing both human ErbB-2 and human ErbB-3 that is induced by contacting the cells with human heregulin.
Turning to another issue, according to claim 2, the bispecific antibody reduces neuregulin-induced growth of an ErbB2- and ErbB3-expressing cell, but it would appear that this application only describes an embodiment of the claimed invention that is capable of reducing heregulin-induced growth of an ErbB2- and ErbB3-expressing cell.4  Moreover the specification does not describe the claimed invention as being an antibody that is capable of reducing either neuregulin 1- or neuregulin 2-induced growth of an 5  It cannot be presumed a priori that just because an antibody was found to be capable of reducing heregulin-induced growth of an ErbB2- and ErbB3-expressing cell the antibody will also be found to reduce both neuregulin 1- and neuregulin 2-induced growth of an ErbB2- and ErbB3-expressing cell.   
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In summary, in this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any antibodies with that requisite biological properties, which can be used in the manner intended.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994).  Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known antibodies having the properties of the claimed bispecific antibody, but rather to such antibodies that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
Applicant’s arguments traversing the propriety of maintaining this ground of rejection have been carefully considered but not found persuasive for the reasons set forth in detail above. 

10.	Claims 2 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement..  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 2, as presently amended, to recite, “wherein the antibody reduces neuregulin-induced […] growth of an ErbB-2 and ErbB-3 positive cell” was amended by the amendment filed January 28, 2019.  In the remarks at page 10 of the amendment Applicant states that the amendment has introduced no new matter and that support for the amendment is found throughout the specification.  However contrary to Applicant’s assertion it appears that the specification, including the claims, as originally filed, does not provide written support for the language of claims 2 and 6 in that it does not appear to describe an antibody or the disclosed invention as being an antibody that is capable of reducing neuregulin 1- and neuregulin 2-induced growth of an ErbB2- and ErbB3-expressing cell.  Rather it appears that this application only describes an antibody that was found to be capable of reducing heregulin-induced growth of an ErbB2- and ErbB3-expressing cell.  Accordingly it is submitted that the amendment to claim 2 has introduced new concepts that are not adequately embraced by the original application and thereby violated the written description requirement set forth under 35 U.S.C. § 112(a).  

11.	The rejection of claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 under 35 U.S.C. 112(a), because the specification, while being enabling for making and using a bispecific antibody that specifically binds to an epitope of domain I of human ErbB-2 and an epitope of domain III of human ErbB-3, wherein said antibody comprises an antigen binding domain that binds to ErbB-2 that comprises a heavy chain variable domain (region) comprising the complementarity determining regions (CDRs) of the heavy chain variable domain of “MF3958”6 and a light chain variable domain (region) comprising the CDRs of the light chain variable domain of “MF3958” and wherein said antibody comprises an antigen binding domain that binds to ErbB-3 that comprises a heavy chain variable domain comprising the CDRs of the heavy chain variable domain of “MF3178”7 and a light chain variable domain comprising the CDRs of the light chain variable domain of “MF3178”, wherein said bispecific antibody is capable of inhibiting the proliferation of does not reasonably provide enablement for making and/or using the claimed invention, is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 10 of the amendment filed February 25, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).  
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice8), it cannot be practiced without undue experimentation.  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an antibody having the requisite structural features that binds to both the ECD of ErbB-2 and the ECD of ErbB-3, which is capable of inhibiting the proliferation (growth) of cells expressing both antigens by a ligand of ErbB-3 or more particularly any of neuregulin 1, neuregulin 2, and heregulin; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a 

13.	Claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/499,723.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to a bispecific antibody that binds to ErbB2 and ErbB3 in which the first antigen binding arm (site) comprises at least the CDR1, CDR2 and CDR3 sequences of the ErbB-2 specific heavy chain variable region MF3958 and in which the second binding antigen binding arm (site) comprises at least the CDR1, CDR2 and CDR3 sequences of the ErbB-3 specific heavy chain variable region MF3178, wherein both arms comprise a light chain variable region comprising a CDR1 having the sequence RASQSISSYLN, a CDR2 having the sequence AASSLQS, and a CDR3 having the sequence QQSYSTPPT, which is the rearranged germline human kappa light chain IgVKl-39*01/IGJKl*01.  This antibody appears to indistinguishable from the antibody which the instant claims are drawn.  So therefore the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.  For example, according to claim 28, which is drawn to the antibody of claim 1, which is afucosylated in order to enhance the ability of the antibody to mediate ADCC, since it was well known as of the effective filing date of the claimed invention that defucosylation of an antibody enhances its ability to mediate ADCC the claimed invention would be seen as an obvious variation of the antibody to which the claims of the copending application are drawn.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

14.	Claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 are directed to an invention not patentably s 1-16 of commonly assigned copending Application No. 16/499,723.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/499,723, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

15.	Claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-22 of copending Application No. 16/499,185.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are directed to a bispecific antibody that binds to ErbB2 and ErbB3 in which the first antigen binding arm (site) comprises at least the CDR1, CDR2 and CDR3 sequences of the ErbB-2 specific heavy chain variable region MF3958 and in which the second binding antigen binding arm (site) comprises at least the CDR1, CDR2 and CDR3 sequences of the ErbB-3 specific heavy chain variable region MF3178, wherein both arms comprise a light chain variable region comprising a CDR1 having the sequence RASQSISSYLN, a CDR2 having the sequence AASSLQS, and a CDR3 having the sequence QQSYSTPPT, which is the rearranged germline human 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

16.	Claims 1, 2, 6, 8, 28, 30, 31, 35, and 78 are directed to an invention not patentably distinct from claims 1-3 and 6-22 of commonly assigned copending Application No. 16/499,185.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 16/499,185, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in 


Note:  Depending upon how the claims are amended in response to this Office action, additional rejections or provisional rejections on the ground of nonstatutory obviousness-type double patenting may become necessary or deemed appropriate before any indication of allowable subject matter may be made.

Conclusion
17.	No claim is allowed.

18.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent Application Publication No. 2012/0270801-A1 teaches a bispecific antibody that binds to ErbB2 and ErbB3.
	U.S. Patent Application Publication No. 2016/0229920-A1 teaches a bispecific antibody that binds to ErbB2 and ErbB3 derived from anti-ErbB2 antibody trastuzumab (specific for an epitope of juxtamembrane domain IV) and anti-ErbB3 antibody Ab6 (MM-121) (specific for an epitope of domain I).
U.S. Patent Application Publication No. 2013/0251703-A1 teaches antibodies that bind to an epitope of domain III of ErbB3.
U.S. Patent Application Publication No. 2012/0328623-A1 teaches antibodies that bind to an epitope of domain III of ErbB3.
U.S. Patent Application Publication No. 2013/0156779-A1 teaches antibodies that bind to an epitope of domain III of ErbB3.
U.S. Patent No. 9,220,775 teaches antibodies that bind to an epitope of domain III of ErbB3.
	Huang et al. (Mol. Cancer. 2013 Nov; 12 (1): 134) teaches an anti-ErbB3 antibody that enhances the antitumor activity of Trastuzumab and exerts antitumor activity against 
Merchant et al. (Nat. Biotechnol. 1998 Jul; 16 (7): 677-81) describes bispecific antibodies having antigen binding domain sharing common light chains.
U.S. Patent Application Publication No. 2013/0185821-A1 teaches a mouse for producing human antibodies having antigen binding domains comprising light chains derived from a limited germline repertoire, which might be used to make bispecific antibodies having antigen binding domains comprising common light chains.
Newly cited, U.S. Patent Application Publication No. 2017/0058035-A1 teaches a bispecific antibody comprising an arm that binds to EGFR and an arm that binds to ErbB3 (HER-3), wherein the arm that binds to ErbB3 comprises the CDRs of the heavy chain variable domain of antibody MF3178.

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         



slr
April 28, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is only according to claim 78 that the antibody comprises what appears to be an intact light chain variable region comprising the amino acid sequence of SEQ ID NO: 87 – but, if it is presumed that it is the second binding arm that comprises this light chain variable region, the antibody comprises a first binding arm that comprises only the CDRs of a heavy chain variable region.
        2 See Figure 16A.
        
        3 See Figure 16B.
        
        4 See, e.g., Figure 10B.
        5 Notably at page 11 of the specification it is disclosed that both neuregulin 1 and neuregulin 2 are ligands of ErbB3; thus it follows that the claims are drawn to an antibody that is capable of reducing the growth of the cell induced by either one or both of these ligands.
        6 See Figure 16A.
        
        7 See Figure 16B.
        8 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.